Title: To James Madison from Thomas Newton, 30 September 1807
From: Newton, Thomas
To: Madison, James



Sir
Borough of Norfolk Sept: 30th. 1807

I transmit to you the documents delivered to me by Genl. Mathews when the Command of a detachment from the Militia devolved on me.  You are already informed that I could obtain the discharge but of one Seaman by the name of Rutt.
The documents were left with the commanding officer of the British Squadron the 30th. of Ultimo and were not returned before Sunday last.  The reflection is no less true, than it is distressing to every feeling American, that an intercourse upon fair and honorable terms, cannot be maintained with the British Squadron.  While desire on their part is expressed to release our impressed Seamen, they are taking every precaution to remove them beyond the humane reach of our Government.
It is a constant practice of the British Commanders, (believed by every person with whom I have conversed on the Subject,) to transfer the American seamen as soon as they are impressed to Ships of War destined to serve in the Northern Seas, or on distant stations which preclude the agents of the American Government from interposing their offices to procure the liberation of those unfortunate people.
The evidence rendered to you is that American Seamen are on board certain British Ships of War.  Application is immediately made for their discharge.  The answer given to it, is, that no such seamen are in those Ships.  The evidence in your hands informs you that the Seamen were impressed on board of those Ships.  If the evidence is to be relied on, the inference is clear and certain either that the seamen are secreted when demanded, or that they have been put on board other Ships unknown to the applicant.  A Copy of a letter lately received from Sir Robert Laurie accompanies this.  It is replete with ignorance and insolence.  Its vulgar strain of abuse is in character with the officers of the British Marine.  It speaks for itself.  Without further comments I submit it to your consideration.
The letters addressed to Sir Robert Laurie, and which he has sent to me I likewise inclose to you.  They are designed to prove that the American seamen named in the above mentioned documents and in a list that I sent by Capt Reade, are not on board either of the Leopard, the Columbine or the Cleopatra.
Sir Robert Laurie by his letter has informed me that the door of communication is to be shut against us, unless he is permitted to dictate the terms on which it shall be kept open.  My orders on this subject are known to you, they are clear and positive.  They forbid me to accede to a compliance with his demand.  The respect I owe to and the affection I have for my Government prompt me unhesitatingly to reject with indignation the proffered mode of intercourse.
No faith can be reposed in the British Commanders.  When their characters are attentively sifted, and accurately weighed, their official acts scarcely leave in the contemplation of the mind, a discriminating shade.  In their assertions no reliance can be placed.  Receive Sir the assurances of my high respect and esteem.

Tho: NewtonMajor


